Exhibit 10.2

 

PARENT COMPANY AGREEMENT

 

This Agreement is made as of April 24, 2002, by SSA Pacific Terminals, Inc., a
Washington corporation (formerly known as Stevedoring Services of America, Inc.)
(“SSA”), SSA Ventures, a Washington corporation (“SSA Ventures”),  Matson
Navigation Company, Inc., a Hawaii corporation (“Matson”), and Matson
Ventures, Inc., a Hawaii corporation (“MVI”).

 

Reference is made to that certain Amended and Restated Limited Liability Company
Agreement of SSA Terminals, LLC, dated as of April 24, 2002 (the “LLC
Agreement”), between SSA Ventures and MVI.

 

SSA agrees to be bound by all the provisions of the LLC Agreement specifically
referring to obligations of and performance by SSA.   Likewise, Matson agrees to
be bound by all the provisions of the LLC Agreement specifically referring to
obligations of and performance by Matson.  In addition, SSA specifically agrees
for the benefit of Matson and MVI only, in the absence of performance by SSA
Ventures of any of its obligations or the exercise of any of its rights under
the LLC Agreement at the time and in the manner required or permitted
thereunder, as the case may be, to perform any such obligations or to exercise
any such right as attorney-in-fact for SSA Ventures, and SSA Ventures, Matson
and MVI hereby consent to such performance or exercise by SSA, and (b) Matson
specifically agrees, for the benefit of SSA and SSA Ventures only, in the
absence of performance by MVI of any of its obligations or the exercise of any
of its rights under the LLC Agreement at the time and in the manner required or
permitted thereunder, as the case may be, to perform such obligations or to
exercise any such right as attorney-in-fact for MVI, and MVI, SSA and SSA
Ventures hereby consent to such performance or exercise by Matson.  SSA and
Matson each hereby expressly waives, to the fullest extent permitted by law, any
and all rights and benefits under any Delaware or other applicable law reducing
or eliminating the obligation of a surety, including, without limitation, any
law:  (i) purporting to reduce the obligation of a surety upon the acceptance by
a creditor of anything in partial satisfaction of an obligation; (ii) purporting
to reduce a surety’s obligations in proportion to the principal obligation;
(iii) purporting to exonerate a surety because there is no liability upon the
principal at the time of the incurring of the obligation; (iv) purporting to
exonerate a surety if by any act of the creditor, without the consent of the
surety, the original obligation of the principal is altered in any respect, or
the remedies or rights of the creditor against the principal, in respect
thereto, are in any way impaired or suspended; or (v) purporting to exonerate
the surety to the extent that the creditor does not proceed against the
principal, or pursue any other remedy in the creditor’s power which the surety
cannot pursue, and which would lighten the surety’s burden.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS OF THEIR AGREEMENT, the parties have executed this Parent Commitment
Agreement as of the year and day first above written.

 

 

 

SSA PACIFIC TERMINALS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Charles Sadoski

 

 

Name:

Charles Sadoski

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

SSA VENTURES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Charles Sadoski

 

 

Name:

Charles Sadoski

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

MATSON NAVIGATION COMPANY, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ C. Bradley Mulholland

 

 

Name:

C. Bradley Mulholland

 

 

Title:

President

 

 

 

 

 

 

 

 

 

MATSON VENTURES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin C. O’Rourke

 

 

Name:

Kevin C. O’Rourke

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------